AMENDED ORDER

PER CURIAM.
AND NOW, this 18th day of December, 2000, upon consideration of the Report and *1112Recommendations of the Disciplinary Board dated October 11, 2000, it is hereby
ORDERED that STEPHEN E. SOK-OLIC be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years retroactive to May 4, 1999, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice NEWMAN did not participate in this matter.
Justices ZAPPALA and CASTILLE dissent.